DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Im (U.S. Pub. 2017/0141176).
Regarding claims 1-3 and 7-9, Im [Fig.2] discloses a display device comprising:
a planarization layer [170] covering transistors [T] in a display area [AA] on a substrate;
an organic light emitting diode [180] on the planarization layer;
a pad electrode [300,400,500] in a non-display area [PA] on the substrate, wherein the non-display area surrounds the display area; and
a capping layer [165] capping a side surface of the pad electrode;

wherein the capping layer [165] includes a material having an etch selectivity different from an etch selectivity of the planarization layer [170] [Paras.52-53];

wherein the pad electrode includes a first layer [300] on the substrate, a second layer [400] on the first layer, and a third layer [500] on the second layer, and the capping layer [165] caps side surfaces of the first and second layers of the pad electrode;

wherein the organic light emitting diode includes:
a first electrode [180] on the planarization layer;
a pixel definition layer [220] that includes an opening that exposes the first electrode;
an organic light emitting layer [240] in the opening of the pixel definition layer; and
a second electrode [250] on the organic light emitting layer;

wherein the capping layer [165] exposes an upper surface [500] of the pad electrode;

wherein the capping layer [165] is disposed in the non-display area [PA].

Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (U.S. Pub. 2011/0140114).
Regarding claims 1 and 9-10, Ko [Fig.2] discloses a display device comprising:
a planarization layer [113] covering transistors [TFT] in a display area on a substrate;
an organic light emitting diode [SP1-3] on the planarization layer;
a pad electrode [112] in a non-display area on the substrate, wherein the non-display area surrounds the display area; and
a capping layer [114] capping a side surface of the pad electrode;

wherein the capping layer [114] is disposed in the non-display area;

wherein the capping layer [114] does not overlap the planarization layer [113].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Im (U.S. Pub. 2017/0141176) and Ko (U.S. Pub. 2011/0140114).
Regarding claim 4, Ko discloses the pad electrode [112] comprises a stacked layer structure of Ti/Al/Ti, but fails to explicitly disclose wherein the first layer and the third layer include titanium, and the second layer includes an aluminum alloy. However, it would have been obvious to one skilled in the art to substitute one material for the other to achieve the predictable results. Further, it would have been obvious to apply one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 5-6, Im and Ko [Para.48] disclose the pad electrode being connected to a signal or power line, but fails to explicitly disclose the limitations of the claims. However, it would be obvious to provide 
further comprising:
a line in the non-display area, the line being connected to the pad electrode, wherein a side surface of the line is capped by the capping layer;
wherein the line includes the first layer, the second layer and the third layer, which are sequentially stacked, and the capping layer caps side surfaces of the first and second layers of the line.
It would have been obvious to include the claimed limitations, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAC H AU/Primary Examiner, Art Unit 2822